Title: Benjamin Harrison to Virginia Delegates, 15 February 1783
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen
In Council February 15th. 1783.
You will receive herewith an Authenticated Copy of the Certificate of Gen: Clarke and Col: Todd which was omitted by a Mistake of the Clerk when Nathans other Papers were forwarded to you. I hope they will get in Time to prevent his obtaining an Award in his favor which appears to me manifestly unjust. surely the Arbitrators will never proceed to a final Settlement without a Paper of such Consequence which they are assured is in being and will soon be sent them. A Baltimore hand Bill gives some people an Expectation that Peace is certainly proclaimed in Europe. I am not so sanguine, tho’ I wish it as much as they do, but think the whole report originates from Townsends Letter to the directors of the Bank.
You were formerly so obliging as to favor me with the News Paper, if it is not inconvenient I wish a renewal of the favor, and that you would frank your Letters.
I am Gentlemen Yours &c.
B. H.
